 ASSET PROTECTION 
& SECYRUTT SERVICES
, L.P.  623 Asset Protection & Security
 Services
, L.P.
 and
 Larry 
Dawson
.  Case 
28ŒCAŒ108982
  April 
22, 2015
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
MISCIMARRA 
 AND 
MCFERRAN
 On July 7, 
2014, Administrative Law Judge Mary Mi
l-ler Cracraft issued the attached decision. The General 
Counsel filed exceptions and a supporting brief, the R
e-spondent, Asset Protection & Security Services, L.P., 

filed an answering brief, and the General Counsel fil
ed a 
reply brief.
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge
™s ru
lings, findings, and conclusions and 
to adopt the recommended Order.
1 ORDER
 The recommended Order of the administrative law 
judge is adopted and the complaint is dismissed.
  Douglas Callahan, Esq. 
and
 John Giannopoulos, Esq.,
 for the 
General Counsel
. Keith
 B. Sieczkowski, Esq., 
for the Respondent
. DECISION
 MARY 
MILLER 
CRACRAFT
, Administrative Law Judge. At the 
beginning of an interview that he reasonably believed might 
result in disciplinary action, Detention Officer Larry Dawson 

(Dawson)
1 stated that he was ﬁself
-representedﬂ but he would 
1 In adopting the judge
™s conclusion that the Respondent did not vi
o-
late employee Larry Dawson
™s right
s under 
NLRB v. J. Weingarten, 
420 U.S. 251 (1975), we rely solely on the 
following facts.  Prior to the 
investigatory interview at issue here, Dawson
, an experienced former 
union official,
 informed the Respondent™s project manager, Guadalupe 
Barajas Jr., that ﬁI will be representing my
self.ﬂ  On the day of the 
interview, Dawson™s coworker, Donald Zimmerman, escorted Dawson 

to Barajas™ office.  As they walked, Dawson asked Zimmerman to serve 
as a ﬁwitnessﬂ during the interview.  Zimmerman agreed.  The men 
further agreed that Zimmerman wo
uld not serve as a ﬁrepresentativeﬂ 
because Dawson would represent himself.  When Dawson and Zi
m-merman arrived at Barajas™ office, Dawson reminded Barajas that he 
would represent himself, and he asked that Zimmerman remain as a 
ﬁwitness.ﬂ  Barajas confesse
d his confusion at how self
-representation 
would work, and Dawson responded that was why he wanted a ﬁwi
t-ness.ﬂ  Barajas said Zimmerman could not remain as a ﬁwitness.ﬂ  
Dawson repeated his request, and Barajas again refused.
 Dawson, Zimmerman, and Barajas
 all understood that Dawson 
wanted to represent himself and additionally wanted Zimmerman to 
remain 
as a mere observer.  
We find under these particular facts that 
Dawson did not effectively request a 
Weingarten
 representative.  
 1 Dawson filed the underlying unfair labor practice charge and 
amended charge on July 12, 2013, and January 23, 2014, respectively. 
Complaint and notice of hearing issued on January 31, 2014. The hea
r-ing took place in Phoenix, Arizona
, on April 2 and 3, 201
4.
 like a designated employee witness at the interview. His request 
was denied. At the interview, Dawson received a suspension for 

a prior incident but thereafter he was discharged for his beha
v-ior during th
e interview. The issue in this case is whether Asset 
Protection & Security Services, L.P. (Respondent) violated 

Section 8(a)(1) of the National Labor Relations Act (the Act) 
by denying Dawson a witness, conducting the interview after 
denying the request fo
r a witness, and discharging Dawson for 
conduct at his ﬁself
-representedﬂ interview.
2 No violation is 
found.
 On the entire record, including my observation of the d
e-meanor of the witnesses,
3 and after considering the briefs filed 
by counsel for the General Counsel and counsel for the R
e-spondent, the following findings of fact and conclusions of law 

are made.
 I. JURISDICTION AND LAB
OR ORGANIZATION STAT
US 
 Respondent is a limited partnership lo
cated at the United 
States Immigration and Customs Enforcement (ICE) Detention 
and Transfer facility in Florence, Arizona, providing security 
services to the United States Government. It admits it meets the 
Board™s jurisdictional standard for nonretail dir
ect outflow
4 and 
that it is an employer engaged in commerce within the meaning 
of Section 2(2), (6), and (7) of the Act. Respondent admits and 
I find that the International Union, Security, Police, Fire Pr
o-fessionals of America (SPFPA) on behalf of its Loc
al 830 is a 
labor organization within the meaning of Section 2(5) of the 
Act.
5 Thus
, this dispute affects interstate commerce and the 
Board has jurisdiction of this case pursuant to Section 10(a) of 
the Act.
 II. FACTS AND ANALYSIS
 Corporate and Collective
-Bargaining Background
 Since November 2009,
 Respondent has provided unarmed 
and armed detention and transportation guards at the Florence 

ICE facility. Respondent™s subcontractor, Ahtna Technical 
Services, Inc. (Ahtna), also provides unarmed and armed dete
n-tion and transportation guards at the Florence ICE facility. R
e-spondent and Ahtna have a collective
-bargaining agreement 
with the Union covering a unit of ﬁAll full
-time and part
-time 
2 In 
NLRB v. J. Weingarten, 
420 U.S. 251, 256
Œ258 (1975), the 
Court held, inter alia, that an employee may request representation at an 
investigatory interview which the employee reasonably believes will 
result in disciplinary action.
  3 There is little
 dispute with regard to the facts of this case. However, 
when necessary, credibility resolutions have been made based upon a 

review of the entire record and all exhibits in this proceeding. Witness 
demeanor and inherent probability of the testimony have be
en utilized 
to assess credibility. Testimony contrary to my findings has been di
s-credited on some occasions because it was in conflict with credited 
testimony
, or documents
, or because it was inherently incredible and 
unworthy of belief.
 4 Siemons Mailing 
Service, 
122 NLRB 81, 85 (1958).
 5 The pleadings use the description as referenced above, that is, ﬁI
n-
ternational Union, Security, Police, Fire Professionals of America 
(SPFPA) on behalf of its Local #830.ﬂ  This entity is referred to as the 
Union. In orde
r to distinguish between the 
International and the local, 
when SPFPA is utilized it refers to the 
International union. When Local 
830 is utilized it refers to the local union.
 362 NLRB No. 72
                                                                                                                        624 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 Detention and Transportation Officers . . . excluding all other 
Employee
s including office clerical Employees and professio
n-al Employees as defined in the National Labor Relations Act.ﬂ 
The collective
-bargaining agreement relevant to these procee
d-ings was in effect from November 1, 2010
, through October 31, 
2013. 
 Guadalupe Ba
rajas Jr. (Barajas) served, at all relevant times, 
as 
project 
manager for Respondent and Ahtna. Although he is 
no longer employed with Respondent, Respondent admits that 
Barajas was a supervisor within the meaning of Section 2(11) 
of the Act. Other members
 of management include Jason Le
w-is, 
chief of 
security, and Charles Rowe, 
lieutenant. 
 Respondent maintains about 250 officers at the Florence ICE 
facility which operates 7 days a week, 24 hours per day. Each 
guard works a designated 5
 days on, 2
 days off s
hift on the 
morning, swing, or night
 shift. For instance, Dawson was wor
k-ing the swing shift with Wednesdays and Thursdays as his de
s-ignated days off. The shifts are awarded based on seniority.
 At the beginning of each shift, there is a ﬁmusterﬂ at which 
all employees assemble in an open area near the property sto
r-age building. At the time of muster, employees are briefed 

about the current status of operations as it affects their duties.
 Local 830 Political Campaigns
 The General Counsel asserts that politic
al activity in Local 
830 influences the appropriateness of particular 
Weingarten 
representatives. In 2010, Dawson served as an appointed chief 
steward and later was appointed vice
 president. Then in Se
p-tember 2010, SPFPA removed the Local 830 officers and 

named detention officer Ronald Ochs (Ochs) as trustee and 
SPFPA™s site representative. Local 830 elections were held in 
early 2011. Dawson was elected president with a term expiring 
in March 2012. Altho
ugh not on Dawson™s slate, Lyn Fulmer 
(Fulmer) was elected vice president and served with Dawson 
 Local 830 elections were held again in February 2012. The 
Dawson slate ran against the Ochs slate. On February 20, 2012, 
Dawson emailed the electorate asking 
that voters cast their 
ballots for his slate: ﬁDo you want a Board with a track record 
of giving your rights away by crawling in bed with the comp
a-
nies or do you want a Board that will continue to push and pr
e-serve your rights as employees and Union member
s.ﬂ 
 The Ochs slate found fault with the Dawson administration 
in lack of representation on a 32/40 overtime issue, failure to 

act on and process grievances in a timely manner, and in failure 
to negotiate a health and welfare increase to offset the increas
e in premium costs. In campaign literature, they stated, ﬁThe 
choice is simple. If you approve of what has happened in the 

past twelve months you will vote to keep those responsible on 
the Board.ﬂ The email concluded that if employees wanted a 
change, they
 should vote for the Ochs slate. 
 These email propaganda statements from February 2012 are 
relied upon by the General Counsel to show animus between 
the parties. No literature or statements from the 2013 campaign 
were presented. There is no other evidence 
of animus apart 
from the fact that Ochs and Dawson had run against each ot
h-er.
6 Ultimately the Ochs slate, which included Fulmer as vice
 president, prevailed in the February 2012 election. Although 
Dawson challenged Ochs for president in the March 2013 ele
c-tion, Dawson was discharged by Respondent prior to the ele
c-tion. 
 Muster 
 On Sunday, January 13, 2013,
7 Dawson reported for work 
and joined about 60
Œ70 employees at the 1:45 p
.m. muster 
conducted by Lt. Charles Rowe (Rowe). Prior to addressing the 
employe
es, Rowe asked the employees to move in closer to 
him. Dawson moved about 5
Œ7 feet closer. Rowe asked Da
w-son two more times to move further in and on both occasions 
Dawson refused to move. Rowe said he would deal with Da
w-son later. After muster was complet
ed, Rowe told Dawson, 
ﬁWhen I tell you to do something, I expect you to do it.ﬂ A
c-cording to Dawson, both he and Rowe raised their voices du
r-
ing the ensuing discussion. At the end of the discussion, Rowe 
told Dawson to report to work.
 Unpaid Administrative
 Leave
 Although Dawson returned to work after muster, at about 
3:50 p.m. Rowe told Dawson he was being escorted out of the 

facility. Rowe further stated that Barajas would contact Dawson 
the following morning. Dawson turned in his keys and his ide
n-tificati
on documents. He was then escorted from the facility. 
 On January 15, Barajas and Dawson spoke by phone. Barajas 
told Dawson he was placed on unpaid administrative leave for 

insubordination at the January 13 muster. Barajas told Dawson 
he had submitted a r
eport of the incident to corporate. Dawson 
protested that Barajas had not contacted him before preparing 
the report. Barajas asked Dawson to submit a report.
 During their discussion, Dawson complained about rumors 
circulating at the facility that he had ta
ken a swing at Rowe 
during the January 13 muster incident and asked Barajas to stop 
them. Barajas asked for names and dates of the rumors and 
Dawson said he would provide them later. 
 Barajas told Dawson he would need to report for an inte
r-view regarding t
he muster incident. The stated purpose for the 
interview, as set forth by Barajas in an email to Dawson, was 
ﬁto offer you the opportunity to better explain the circumstan
c-es as it relates to this [muster] incident and we in turn will e
x-plain our concerns 
then consider our options to best resolve the 

matter.ﬂ
 Although Respondent originally scheduled the interview on 
January 21, Dawson asked that it be held on January 22 at a site 
 6 In early 2012, prior to the election, Dawson attempted to serve 
Ochs with inte
rnal charges based on ﬁinappropriate activities, ca
m-paigning date, and so forth.ﬂ Ochs did not pick up these charges so 
Dawson sent them to SPFPA. There is no further evidence regarding 
these charges nor is there evidence that Respondent was aware of these
 charges.
 7 All further dates are in 2013
, unless otherwise specified.
                                                             ASSET PROTECTION 
& SECURITY SERVICES
, L.P.  625 away from the facility. Dawson chose SPFPA 
International 
representative and 
organizer and former Local 830 business 

agent
, Robert Inman (Inman)
, to represent him. Inman had a 
conflict on January 21 and, further, Inman did not wish to enter 
the facility. Dawson explained to Barajas that he believed there 

was a conflict of interest 
with the current officers of Local 830 
representing him at an investigatory interview. Barajas refused 
to hold the interview away from the facility. Refusal to hold the 
interview offsite is not alleged as an unfair labor practice.
 In the meantime, by email
 of January 28, Ochs told Dawson 
and Barajas that Local 830 
Vice
 President Fulmer would be 
Dawson™s representative at the interview. In fact, Fulmer 

served as Local 830™s point of contact for disciplinary inte
r-views. 
 Ultimately, through a series of email 
communications, Da
w-son and Barajas agreed to meet at the facility on January 29. 

Barajas told Dawson that the meeting would afford Dawson an 

opportunity to explain the facts surrounding the muster. Da
w-son informed Ochs and Barajas that he did not want Fulm
er to 
be present at the interview stating, ﬁI will be representing m
y-self.ﬂ
 Collective
-Bargaining Agreement and Oral Understanding 
 Regarding Disciplinary Interviews
 Section 1.4C of the contract states:
  If the Employee requests, the Company will call for 
a Union 
Representative prior to any disciplinary action taken, whether 
it be written or verbal. The supervisor will release the Union 
Representative as soon as possible. The Union Representative 

will be paid for time spent in this regard, upon receiving S
u-pervisor approval of relief from duty.
  In addition to the contract language, Respondent and Local 
830 have an oral understanding regarding disciplinary inte
r-views. When Barajas arrived in 2010, he and the Union reached 
an understanding that a steward woul
d be present at all inte
r-views. If the employee did not want the steward to be present, 
the employee could request that the steward be dismissed. La
t-er, Barajas dealt with 
Vice
 President Fulmer at all disciplinary 
interviews. He was the ﬁpoint of contactﬂ 
for Barajas in dealing 

with disciplinary matters.
 Interview
 On January 29, Dawson arrived at the facility and was e
s-corted by detention officer Donald Zimmerman (Zimmerman) 

to Barajas™ office. Zimmerman was the vice
 presidential cand
i-date on Dawson™s slate
s in 2011 and 2012. Zimmerman r
e-signed from the Union in March 2012. On their walk to the 
office, Dawson asked Zimmerman if he would act as a witness 
at the interview. Zimmerman agreed to do so. Both Zimmer
-man and Dawson agreed that Zimmerman was to be a 
ﬁwi
t-nessﬂ and not a ﬁrepresentativeﬂ at the interview and that Da
w-son would act as his own representative. Dawson did not at any 
time on January 29 ask for a union representative.
 Zimmerman and Dawson reported to Barajas™ office. Da
w-son said he would repre
sent himself and asked that Zimmerman 
remain as a witness. Barajas said he did not know how self
-representation would work. Dawson said that was why he 
wanted a witness. Barajas stated that Zimmerman could not 
remain as a witness noting that he was on the 
clock, had work 

to perform, and he was not a 
union member or steward. When 
Dawson asked a second time that Zimmerman remain as a wi
t-ness, Barajas told Zimmerman to go back to work. Zimmerman 
left and Security Chief Jason Lewis joined Dawson and Barajas 
in 
the office. Barajas asked for Dawson™s report of the January 
13 muster incident. Dawson gave Barajas a handwritten report. 
 Dawson asked what was going to be done about the rumors 
circulating in the facility. Barajas asked Dawson for the names 

and dates of
 the rumors. Dawson stated he would not provide 
the information and he stated that he did not think he should 
have to conduct the 
Company™s investigation. 
 Barajas told Dawson that the purpose of the meeting was to 
issue discipline to Dawson.
  Barajas gave
 Dawson a record of 
disciplinary action (RDA) suspending him for 5 days for insu
b-ordination at the January 13 muster. The General Counsel does 
not dispute the lawfulness of this suspension. Barajas asked 

Dawson to review the RDA and asked if he understood 
that he 
was not to act in this manner
Šthat insubordination would not 
be tolerated. Dawson did not respond at first but when asked 

again he said, ﬁYou™re speaking the English language, aren™t 
you?ﬂ  Barajas told Dawson that as an employee of the 
Comp
a-ny, he
 was expected to answer when he was asked a question. 
Dawson responded that he was not certain whether he was an 
employee of the 
Company anymore. 
 The recitation of facts of the January 13 muster in the RDA 
state that Dawson was asked by Rowe to move twice
 and r
e-fused and that Dawson acted aggressively toward Rowe, beha
v-ior that Respondent would not tolerate. Dawson was instructed 

in the RDA to take corrective action and follow all directives. 
Barajas went over the RDA with Dawson. When he concluded, 
Baraja
s crossed out the suspension dates on the RDA (which 
had been completed in anticipation of an earlier date for the 
interview) and asked Dawson what his days off were. Dawson 
responded that every day was a day off. Barajas asked again 

and Dawson told him he
 did not remember. Barajas left to 
check what Dawson™s days off were and returned stating that 
Dawson™s days off were Wednesday and Thursday. Barajas 
filled in the days of suspension as from Friday, February 1, to 

Tuesday, February 5. Dawson refused to sig
n the record of 
disciplinary action, which is not unusual.
 Termination
 Immediately after conclusion of the January 29 interview 
with Dawson, Barajas prepared a memorandum to CEO Scott 
Mandel (Mandel) recommending that Dawson be discharged 
immediately for i
nsubordination during the interview. Barajas 
recounted Dawson™s behavior including refusal to respond to 

questions, refusal to provide the names of those spreading r
u-mors, refusal to acknowledge his employment relationship with 

Respondent, and refusal to s
tate what his days off were. Mandel 
approved the discharge for insubordinate conduct during the 
January 29 interview.
 Analysis: 
Weingarten
 Issues
 The General Counsel avers that Respondent violated Section 
8(a)(1) of the Act by refusing Dawson™s request for
 an emplo
y-ee-witness at the interview, by conducting the interview after 
denying Dawson a witness, and by discharging Dawson b
e- 626 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 cause of his conduct during an interview in which he was d
e-nied a witness.
 Respondent, on the other hand, contends that no violat
ion 
occurred because the 
Weingarten 
right at an investigatory i
n-terview is to a union representative. Respondent contends that 
Weingarten 
does not provide a right to a witness. Because there 
was no request for a 
Weingarten 
representative, Respondent 
argues
 no violations may be found. Further, Respondent co
n-tends that the record does not establish a conflict between Da
w-son and Local 830 which would require a representative other 

than a member of the Local 830™s 
board.
 Weingarten 
establishes that ﬁan employee
 has the right to u
n-ion representation at an interview which the employee reason
a-bly fears will result in discipline.ﬂ
8 Dawson was told that the 
purpose of the interview was to discuss the circumstances and 
Respondent™s concerns surrounding the January 13 muster and 
for Respondent to consider its options to resolve the matter.  

Thus, Dawson reasonably believed that the Jan
uary 29 inte
r-view could result in discipline. 
 Generally, the 
Weingarten 
right to representation includes a 
right to choose a specific union representative if that repr
e-sent
ative is available.
9 Respondent denied Dawson™s request 
that the interview be condu
cted offsite to accommodate 
Intern
a-tional 
Representative Inman, whom Dawson chose to act as his 
specific union representative. This denial is not alleged as an 
unfair labor practice. 
 Two weeks after the January 13 muster incident, Dawson 
and Barajas were 
continuing their efforts to set up the inte
r-view. By that time, Local 830 had informed Dawson and Bar
a-jas that Fulmer would act as Dawson™s representative. At this 
point, on January 28, Dawson announced that he would serve 
as his own representative. Indeed
, Dawson was an articulate, 
intelligent witness and certainly exhibited the ability to repr
e-sent himself. His acting on his own behalf is, moreover, co
n-sistent with the Court™s holding in 
Weingarten
 that an employee 
may forgo the guaranteed right to repres
entation and, if he pr
e-fers, participate in an interview unaccompanied by his union 
representative.
10  Upon arriving at the scheduled January 29 interview, Da
w-son stated that he would be self
-represented, as previously 
planned, and announced for the first t
ime that he wanted an 
employee witness at his self
-represented interview. In fact, 
Dawson presented Zimmerman to act as his employee witness 
while Dawson represented himself. Both Dawson and Zi
m-merman understood Zimmerman™s role. It was to sit and listen 
and not take part in the interview. 
 Zimmerman was on guard duty at the time. No advance n
o-tice of the request for Zimmerman™s presence had been given 
Respondent and, accordingly, Respondent had no opportunity 
to organize a replacement for Zimmerman. Thus, 
due to these 
extenuating circumstances, as well as Zimmerman not being a 
8 Postal Service
, 360 NLRB 
659, 659
 (2014).
 9 See, e.g., 
Anheuser
-Busch
, Inc.
, 337 NLRB 3, 8
Œ9 (2001), enfd. 
338 F.3d 267 (4th Cir. 2003), cert. denied 541 U.S. 973 (2004); 
Conso
l-idatio
n Coal Co., 
307 NLRB 976 fn. 1, 978 (1992).
 10 Weingarten, 
supra, 420 U.S. at 257.
 steward or a union member, Respondent advised Zimmerman 

to return to work. 
 Dawson™s request for an employee witness at his self
-represented interview is not a right specifically guar
anteed in 
Weingarten
 as it is currently applied
.11 The right to a 
Weingarten 
representative is a right to a representative who is 
an agent of the labor organization which serves as the exclusive 
representative of the employees. 
Weingarten, 
supra, 420 U.S. a
t 257Œ258; see also, 
IBM Corp., 
supra, 341 NLRB at 1291
Œ1292 
(a representative at an investigatory interview acts not 
only for 
the employee being interrogated but also for all other emplo
y-ees in the unit).
 IBM Corp., 
supra, sets forth the Board™s rationale
 for refusal 
to extend 
Weingarten 
rights in a nonunion setting. As Respon
d-ent notes, not only does 
IBM Corp., 
supra, hold that a union 
representative at an investigatory interview acts for the entire 
bargaining unit, the Board also recognized that a cowork
er 
chosen on an ﬁad hoc basisﬂ might undermine the union™s abi
l-ity to think beyond the immediate situation and look to set 
precedent.
 Further, even if Dawson™s request for Zimmerman™s pre
s-ence as a witness could be construed as a request for a 
Weingarten 
representative
, Dawson was not entitled to the 
presence of Zimmerman because a 
knowledgeable
 union repr
e-sentative was available, the parties™ contract obligates R
e-spondent to provide a ﬁUnion Representative,ﬂ and Respondent 

and Local 830 had an oral agreeme
nt to utilize Fulmer as a 
representative for the interview. 
 The General Counsel argues to the contrary asserting that if 
no union representative is available and nothing in the parties™ 
contract requires a union representative at an investigatory 
intervie
w nor is there an oral understanding which establishes a 
procedure for representation, a fellow employee with no official 
union status may be present at the interview as a represent
a-tive.
12  These are narrow circumstances and they are not present 
here. Here
, the parties™ contract specifically requires that a ﬁU
n-11 Bodolay Packaging Machinery
, Inc.
, 263 NLRB 320, 326 (1982), 
relied on by the General Counsel, is inapposite. Although the emplo
y-ee™s request for a ﬁwitnessﬂ was treated as a request for a 
Weingarten 
representative, the case was decided at a time when 
Weingarten 
rights 
had been extended to unrepresented employees, thus at a time when an 

unrepresented employee would ask for a ﬁwitnes
sﬂ because no union or 
union representative was on the scene. See 
Materials Research Corp., 
262 NLRB 1010 (1982) (extending 
Weingarten 
to nonunion wor
k-
place), later reversed in 
E. I. du Pont & Co., 
289 NLRB 627 (1988), 
and later, 
Epilepsy Foundation of Nor
theast Ohio, 
331 NLRB 676 
(2000) (extending 
Weingarten 
to nonunion workplace), enfd in relevant 
part 268 F.3d 1095 (D.C. Cir. 2001), cert. denied 536 U.S. 904 (2002), 
reversed in 
IBM Corp., 
341 NLRB 1288 (2004). 
 12 L. A. Water Treatment, 
263 NLRB 244, 245(
1982) (denial of fe
l-low employee as representative at investigatory interview violative 

where no union representative or steward available, contract did not 
require presence of union representative at interview, and employer and 
union had no oral understan
ding establishing a procedure for represe
n-
tation at interviews); 
Illinois Bell Telephone Co., 
251 NLRB 932, 933 
(1980), enfd in relevant part 674 F.2d 618 (7th Cir. 1982), supplemen
t-ed 275 NLRB 148 (19985), enfd sub nom
. Communication Workers of 
America Lo
cal 5008
 v. NLRB, 
784 F.2d 847 (7th Cir. 1986
) (same).
                                                                                                                        ASSET PROTECTION 
& SECURITY SERVICES
, L.P.  627 ion Representativeﬂ be present at disciplinary interviews upon 
employee request. Moreover, Fulmer, a Local 830 represent
a-tive, was offered to Dawson pursuant to the oral understanding 
between Responde
nt and Local 830 that Fulmer would be the 
point of contact at investigatory interviews and for this inte
r-view in particular. Thus, I find that the narrow circumstances 
for utilization of a fellow employee are not present because 
Fulmer was available, the c
ontract provided for a ﬁUnion Re
p-resentativeﬂ upon request, and the oral understanding between 
Respondent and Local 830 was that Fulmer would represent 
Dawson.
 Finally, the General Counsel argues that because there was 
hostility between the current Local 830 officials and Dawson, 

Fulmer was an unacceptable 
Weingarten 
representative. Ce
r-tainly, that was Dawson™s stated position throughout. This was 
why he attempte
d to obtain the assistance of Inman. His sele
c-tion of Inman was rejected by both Respondent and Local 830. 
Their rejection of Inman is not alleged as a violation of the Act. 
Absent Inman™s assistance, Dawson rejected Fulmer™s assi
s-tance because he did not 
want his opposition handling the i
n-vestigatory interview. Dawson thus decided to represent hi
m-self. This was his choice to make. As a knowledgeable past 
official of Local 830, he knowingly waived his right to union 
representation at the investigatory inter
view.  
 Of course, where the interests of a union are adverse to those 
of an employee it represents in grievance procedures, the Board 
refuses to defer.
13 Analogizing the adversity of a 
Weingarten 
representative to the adversity of a union in refusal to def
er to 
arbitration, 
the 
General Counsel argues that ﬁthe sharp conflict 
of interestﬂ between the current Local 830 officers and Da
w-son, a former union president and current candidate for pres
i-dent, created a risk that Fulmer would not properly represent 

Daw
son at the interview.
14 The record establishes that Dawson and Ochs have run 
against each other three times. Once Dawson won and once 

Ochs won. The third election took place after Dawson™s di
s-charge. Campaign literature from the 2012 campaign indicates 

that
 Ochs found fault in Dawson™s representation because of 
failure to process grievances in a timely manner, failure to re
p-resent employees on a 32/40 overtime issue, and failure to n
e-gotiate a health and welfare increase to offset increased prem
i-um costs.
 In other words, the Ochs campaign rhetoric was 
based on the perception that Ochs could do better than Dawson. 
13 United Technologies Corp., 
268 NLRB 557, 560 (1984).
 14 The 
General Counsel relies by analogy on 
Tubari L
td.
, 287 NLRB 
1273, 1274 (1988), enfd. mem. 869 F.2d 590 (3d Cir. 1989) (in arbitr
a-tion 
proceeding, union breached duty of fair representation to di
s-charged employees who supported rival union); 
Consolidated Edison 
Co., 
280 NLRB 338, 346 (1986) (judge finds that deferral inappropriate 
due to sufficient doubt that dissident grievant would be a
dequately 
represented); 
United Technologies Corp., 
supra, 268 NLRB at 560 
(deferral appropriate despite single statement of foreman to grievant 
and shop steward during first step meeting that if grievance processed 
to next step, grievant would be disciplin
ed); 
Kansas Meat Packers, 
198 
NLRB 543, 543
Œ544 (1972) (deferral inappropriate where business 
agent caused discharge of shop steward/grievant who made numerous 
complaints to union regarding safety hazards and on the job injuries 
resulting in friction with 
business agent, resigned as union steward and 
terminated withholding of dues).
 No personal or derogatory evidence was introduced which 
would show animosity. 
 Similarly, Dawson™s February 2012 campaign literature ind
i-cates that 
he accused Ochs of giving away employee rights and 
ﬁcrawling in bedﬂ with the employer. These statements are also 

confined to typical campaign rhetoric. Thus, there is no specific 
evidence of animus. Moreover, any potential ill effects of the 
2012 campaign
 rhetoric were attenuated due to passage of time.
 At the time of the investigatory interview, Dawson was ru
n-ning against Ochs for president of Local 830. Fulmer was ru
n-ning for vice
 president on the Ochs slate. While this fact alone 
is sufficient to suppor
t a possibility that Fulmer™s representation 
of Dawson might have been awkward, it is insufficient to wa
r-rant a finding of hostility, conflict of interest, or adverse inte
r-est. Moreover, in 2011, Fulmer and Dawson served concurren
t-ly as vice
 president and 
president respectively with no apparent 
antagonism that would suggest a disqualifying basis on Fu
l-mer™s part. Finally, there were nine other officers of Local 830 
who might have been considered had there been specific ev
i-dence of animus between Fulmer and 
Dawson. Given the lack 

of evidence regarding any specific animosity
15 and the absence 
of any prior failure on Fulmer™s part to faithfully perform any 
standard representational duties, it is impossible to find the 
ﬁsharp conflict of interestﬂ referred to by 
the 
General Counsel. 
 The 
General Counsel relies on 
Dresser Industries, 
289 
NLRB 90, 109 (1988), in which the judge found that substantial 
hostility of one slate of candidates for another rendered deferral 
to arbitration unwarranted. The hostilities includ
ed proposing 
an internal union rule which would have disqualified the oppo
s-ing slate, strong arming a member of the opposing slate to r
e-sign as a trustee, and telling a member of the opposing slate 
who asked for assistance with a disciplinary warning that 
he 
could ﬁwipe his assﬂ with it. No exceptions were taken to r
e-fusal to defer and the Board did not discuss the judge™s fin
d-ings. Thus, the decision not to defer has no binding effect. 
Moreover, the level of hostility in 
Dresser
 distinguishes it from 
the f
acts of the instant case. No such evidence of animus is 
present on the record in this case.
 Weingarten 
does not specifically encompass a self
-represented employee™s right to an employee
 witness. Under 
the circumstances of this case, that is, where the 
contract r
e-quires a union representative, Local 830 and Respondent had 
selected a union representative, and there is insufficient ev
i-dence to find a risk that the representative would not fairly 
represent Dawson, extension of 
Weingarten 
is unwarranted
. Fur
ther, Dawson waived his right to a 
Weingarten 
represent
a-tive and determined to represent himself. Finally, utilization of 
15 Specific animosity was found, for instance, where the grievant 
filed an unfair labor practice charge against the union alleging the bus
i-ness agent caused his discharge as well
 as evidence of strong personal 
hostility of the union representative for grievant, 
American Medical 
Response
 of Connecticut, Inc.
, 359 NLRB 
1301, 1301
 fn. 2 (2013) 
(currently set aside postissuance of 
NLRB v. Noel Canning, 
134 
S.Ct. 
2550 
(2014)
, where the union threatened to discharge and caused the 
discharge of grievants who supported a rival union, 
Warehouse E
m-ployees 
Local 20408 
(Dubovsky & Sons),
 296 NLRB 396 (1989); 
where the aggrieved party was seeking to decertify the union, 
Electrical 

Wor
kers 
Local 675
, 223 NLRB 1499 (1976). 
                                                                                                                        628 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 an ad hoc employee
 witness would undermine the collective 
rights of the bargaining unit.
 Thus, on the record as a whole, no violation 
of Section 
8(a)(1) occurred by denial of Zimmerman™s presence as a wi
t-ness at the investigatory interview because the presence of an 
employee
 witness for a self
-represented employee is not e
n-compassed in 
Weingarten
. Moreover, even if the request for an 
emp
loyee
 witness were encompassed in 
Weingarten, 
there was 
no violation in denying the request because a union represent
a-tive was available, the parties™ contract required that Respon
d-ent provide a union representative, and the parties™ oral agre
e-ment was tha
t Fulmer would handle the investigatory interview. 
Finally, absent specific evidence of animus, the mere fact that 
Fulmer and Dawson were on competing slates in the Local 830 
elections, does not in and of itself create a risk that Fulmer 
would not fairly r
epresent Dawson. Thus, Respondent did not 
violate the Act by refusing to allow Zimmerman to remain as a 
witness at Dawson™s interview.  It follows that Respondent did 
not violate the Act by continuing Dawson™s ﬁself
-representedﬂ 
interview without Zimmerman
™s presence. Finally, because 
Respondent did not unlawfully deny an employee
 witness at the 
interview, Respondent did not discharge Dawson in violation of 
Section 8(a)(1) of the Act.
16  Analysis Alleged Interrogation
 Dawson asked Barajas to stop false rumor
s that he had taken 
a swing at Rowe during muster on January 13. On several occ
a-16 See generally 
YRC Freight, 
360 NLRB 
744, 745
Œ747 
 (2014) 
(employee may not lawfully be subjected to retaliation for making a 
Weingarten 
request but assertion of 
Weingarten 
right does not immu
n-
ize employee from poten
tial discipline).
 sions, Dawson renewed this request to stop the rumors. On each 
of these occasions, Barajas asked who was spreading the r
u-mors and when. 
 The General Counsel alleges that Baraja
s™ questioning co
n-stituted interrogation in violation of Section 8(a)(1) of the Act. 
In his opening statement, counsel for the General Counsel™s 
position was that by asking Dawson for the names of emplo
y-ees spreading the rumors, Respondent violated the Act
. On 
brief, the General Counsel™s position is subtly different. 
The 

General Counsel argues that by asking Dawson to provide the 
names of coworkers who alerted Dawson to the damaging r
u-mors being spread about him, Respondent violated the Act. 
 This second t
heory might establish a violation if it had ha
p-pened. But this theory is unsupported by any evidence. Rather, 
the evidence is that Dawson wanted the rumors stopped and 
Barajas, who was unaware of any rumors, asked who was 
spreading the rumors. He never ask
ed Dawson for the names of 
his coworkers who alerted Dawson to the rumors. Under these 
circumstances, there is no violation.
 On these findings of fact and conclusions of law and on the 
entire record, the
 following recommended Order is issued
17 ORDER
 The 
complaint is dismissed.
  17 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and reco
m-mended Order, as provided in Sec. 102.48 of the Rules, shall be adop
t-ed by the Board and all objections to t
hem shall be deemed waived for 
all purposes.
                                                                                                                        